Registration No. 333-101625 Registration No. 811-21261 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Post-Effective Amendment No. 26 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 27 x (Check appropriate box or boxes) RYDEX ETF TRUST (Exact Name of Registrant as Specified in Charter) 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Address of Principal Executive Offices) (301) 296-5100 (Registrant’s Telephone Number, Including Area Code) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle (Name and Address of Agent for Service) Copies To: Donald C. Cacciapaglia, President 805 King Farm Boulevard Rockville, Maryland 20850 Amy J. Lee One Security Benefit Place Topeka, KS 66636-0001 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨on pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨on pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused the Post-Effective Amendment No. 26 to Registration Statement 333-101625 to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on this 21st day of March, 2013. /s/ Donald C. Cacciapaglia* Donald C. Cacciapaglia President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.26 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Donald C. Cacciapaglia* Member of the Board of Trustees March 21, 2013 Donald C. Cacciapaglia /s/ J. Kenneth Dalton* Member of the Board of Trustees March 21, 2013 J. Kenneth Dalton /s/ John O. Demaret* Member of the Board of Trustees March 21, 2013 John O. Demaret /s/ Patrick T. McCarville* Member of the Board of Trustees March 21, 2013 Patrick T. McCarville /s/ Roger Somers* Member of the Board of Trustees March 21, 2013 Roger Somers /s/ Corey A. Colehour* Member of the Board of Trustees March 21, 2013 Corey A. Colehour /s/ Werner E. Keller* Member of the Board of Trustees March 21, 2013 Werner E. Keller /s/ Thomas F. Lydon* Member of the Board of Trustees March 21, 2013 Thomas F. Lydon /s/ Nikolaos Bonos Vice President and Treasurer March 21, 2013 Nikolaos Bonos /s/ Nikolaos Bonos * Nikolaos Bonos * Attorney-in-Fact, pursuant to power of attorney EXHIBIT LIST Exhibit Number Exhibit: EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
